Richardson, Judge,
delivered the opinion of the court.
The contract between the parties to this action on which the suit was brought is in writing, and its construction was a *62matter of law to be decided by the court and not by the jury. The principles on which this case was to be retried were laid down by this court in 17 Mo. 575, and it is hardly necessary to repeat that the hire of the slave was not due by the terms of the contract until the end of the year, and if the plaintiff before that time took the slave from the defendant’s possession without his consent, or without the right to do so secured by contract with the defendant, he can not recover for any portion of the hire.
The instruction asked and given at the instance of the plaintiff was erroneous, because it submitted to the jury the meaning of the contract, which it was the province and duty of the court to declare. »
The other judges concurring, the judgment willl be reversed and the cause remanded.